73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Patrick Ronald RUSSELL, Appellant,v.Frank X. HOPKINS, NSP Warden;  Defendant,Steven VODICKA;  Craig Richardson;  Roger Pehrson,Caseworker for the Nebraska State Penitentiary;  DavidHenry, Caseworker for the Nebraska State Penitentiary;  MarkDanner, Unit Manager at the Nebraska State Penitentiary;Randy Kirby, Lieutenant at the Nebraska State Penitentiary;O.C. Serrell, Lieutenant at the Nebraska State Penitentiary;Appellees,John DOE, Real Names unknown Corectional Officers at theNebraska State Penitentiary, Defendants,Frank X. HOPKINS, Defendant-Amicus Curiae,Teresa/MULKEY-PREDMORE;  Melissa Kornelson Cameron;  MikeKenney, Amicus Curiae.
No. 95-1922.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 28, 1995.Jan. 10, 1996.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Patrick Ronald Russell appeals from the district court's1 grant of summary judgment in favor of defendant prison officials in this 42 U.S.C. Sec. 1983 action.  Having carefully reviewed the record, the parties' briefs, and the amicus brief, we conclude the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska